                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

UNITED BANK,                                             *

         Plaintiff,                                      *

    v.                                                   *             Civil Action No. 8:13-cv-03227-PX

RICHARD BUCKINGHAM, et al.,                              *

         Defendants.                           *
                                              ***
                                       MEMORANDUM OPINION

         Pending before the Court are cross motions for summary judgment filed by Plaintiff

United Bank (“the Bank”), ECF No. 168, and Defendants David and Susan Buckingham (“the

Buckinghams”), ECF No. 170. At the Court’s request, the parties have additionally submitted

letter pleadings addressing whether the Court should certify questions of law to the Maryland

Court of Appeals. ECF Nos. 182, 184. The motions are fully briefed, and the Court finds that no

hearing is necessary. See Loc. R. 105.6. For the reasons that follow, the Court certifies two

questions, pursuant to Md. Code Ann., Cts. & Jud. Proc. §§ 12-601 et seq. and STAYS this case

pending action from the Maryland Court of Appeals.

    I.       Background1
         A. Facts

         This clash between the Buckingham family and the creditors of the family’s deceased

patriarch, John Buckingham, has now lasted more than a decade, and has played out in both state

and federal court. The crux of the dispute before this Court concerns whether diversion of the

proceeds from several life insurance policies, which were among the sole remaining assets of



         1
           The Court provides the following statement of facts and procedure pursuant to Md. Code Ann., Cts. &
Jud. Proc. § 12-606(a). The Court notes the parties’ factual disagreements as evident from the pending motions for
summary judgment.
John Buckingham and the family company, Sun Control Systems (“SCS”), was done to defraud

the Bank and other creditors. Although the background of this case has been repeated and

reframed time and again, the Court summarizes the matter here to aid the Maryland Court of

Appeals.

       John Buckingham founded SCS in 1979 and acted as President and as a Director on its

board until 2009. ECF No. 120-19 ¶¶ 3, 12–13. John was married to Elizabeth “Betty”

Buckingham, and together they had five children: David, Susan, Thomas, Daniel, and Richard

Buckingham. Id. ¶¶ 4–8.

       In 2008, John was diagnosed with dementia and, in 2009, this diagnosis was confirmed to

be both progressive and terminal. Id. ¶¶ 15–16. Around this time, Thomas Buckingham was

designated to succeed John as President of SCS, although John stayed on as a Director and was

never removed from the Board. ECF No. 120-16 ¶ 8; ECF No. 120-19 ¶¶ 6, 12–13.

       By January 2010, John’s condition had worsened. He was sometimes found wandering

his neighborhood or in his neighbors’ homes eating from their refrigerators. ECF No. 120-16 ¶

7. In August 2010, Betty Buckingham filed a petition for guardianship in the Circuit Court for

Montgomery County. ECF No. 120-19 ¶ 17. Betty was appointed guardian of John’s person,

and David was appointed both temporary co-guardian of John’s person and sole guardian of

John’s property. Id.; ECF No. 120-2 at 2. In December 2010, the guardianship order was

amended to make David solely the guardian of the property and Betty the temporary guardian of

John’s person. ECF No. 120-19 ¶ 17; ECF No. 120-3. In January 2011, the Circuit Court issued

a final guardianship order that announced David and Betty as the co-guardians of John’s person

and maintained David’s status as sole guardian of the property. ECF No. 120-19 ¶ 17; ECF No.

120-4 at 2. This order governing the guardianship of the property states that the guardian shall



                                                2
have “all powers and duties set forth in Md. Code Ann., Est. & Trusts § 13-214 and § 15-102.”

ECF No. 120-4 at 2.

       As John’s mental health declined, so did SCS’s financial health. SCS’s revenues fell

from $15.4 million in 2006 to $8.5 million in 2009. ECF No. 120-18 at 6. As of mid-2009, SCS

had defaulted on loans it had secured with Virginia Commerce Bank (“VCB”), the Bank’s

predecessor, and owed over $5 million to VCB. ECF No. 141-30. John and Betty were also

personally indebted to VCB as they had on occasion guaranteed loans to SCS and had also taken

out loans in their personal capacity through a home equity line of credit. ECF No. 120-1 at 5;

see ECF No. 120-18 at 2; ECF No. 141-22 at 2.

       In May of 2009, SCS entered into a forbearance agreement with VCB. In the forbearance

agreement, VCB agreed to refrain from collection and to increase SCS’s line of credit by

$750,000 in exchange for SCS’s commitment to meet a specified schedule of payments. ECF

No. 120-18 at 3–4. SCS’s financial situation did not improve, however, and by 2010, SCS had

defaulted on the forbearance agreement as well. ECF No. 120-1 at 7; ECF No. 141-22. VCB,

now fearful that it would lose millions of dollars through its loans to SCS, began looking to

SCS’s remaining assets, among them the death benefits on eight life insurance policies in John’s

name that are the subject of this litigation. ECF No. 120-18 at 6.

       These life insurance policies generally fall into three groups: (1) two policies from

Northwestern Mutual (the “JDB policies”) that John had purchased and for which he paid the

premiums, ECF No. 120-19 ¶ 21; (2) four policies purchased by SCS from Northwestern Mutual

(the “split dollar policies”) under a “split dollar” arrangement where John named the

beneficiaries but SCS “owned” the policies, paid the premiums, and upon John’s death stood to

recoup the premiums from the death benefits, with the remainder being paid to John’s designated



                                                3
beneficiary, id. ¶ 22–23; ECF No. 120-5; and (3) two policies from John Hancock (the “John

Hancock Policies”) purchased and owned by SCS and operated under a similar split dollar

arrangement, with SCS recouping the premiums upon John’s death. ECF No. 120-19 ¶ 24, ECF

No. 120-15 at 2–3.

       In June 2010, as John’s health declined, VCB entered into a second forbearance

agreement in which VCB obtained a secured interest in death benefits payable under the JDB

and split dollar policies. ECF No. 120-17 at 9. The effect of this agreement was to give VCB a

superior position to any SCS funds, including the life insurance benefits, upon John’s death.

       Prior to executing the second forbearance agreement, VCB had learned of John’s

dementia. ECF No. 120-11 at 3–5. Outside counsel advised VCB that before entering into the

second forbearance agreement, John should undergo a competency evaluation. Id. at 7–11.

VCB did not heed this advice. Id. at 14. Instead, VCB entered into a fully executed second

forbearance agreement. It eventually came to light that some of John’s signatures on this

agreement were forged. Id. at 17. VCB, for its part, denies having any knowledge about the

forgeries. ECF No. 168-1 at 30 n.7.

       David contends he first learned of the second forbearance agreement in February 2011

when, after much back and forth, VCB provided to David the underlying documentation. ECF

No. 120-19 ¶¶ 25–27, 29. David realized that the second forbearance agreement was executed

when John was suffering acutely from dementia. Id. ¶ 29. David also recognized certain of the

signatures as forgeries. Id.

       The next month, in March 2011, David, in his capacity as guardian of the property,

changed beneficiaries on the eight life insurance policies to the newly-created John D.

Buckingham Life Insurance Trust (“JDB Trust”) with David, Susan, and Richard as Co-Trustees.



                                                4
Id. ¶ 31; see ECF No. 120-14 at 3. David contends that he created the JDB Trust to fund the care

necessary for Betty once John died. ECF No. 120-19 ¶ 31. David also made Betty the primary

beneficiary and the Buckingham children contingent beneficiaries of the JDB Trust. Id.

           David next took steps to obtain accelerated death benefits to be paid from the John

Hancock policies into another new trust, the “Osprey Trust,” “to provide funds for [his] mother’s

support and meet the extraordinary cost of [John’s] care.” ECF No. 120-19 ¶¶ 36, 41. However,

SCS still was owed the amount it had paid in premiums under the split dollar arrangement, ECF

No. 120-15, which at the time totaled $280,000, ECF No. 126 ¶ 46. Thus, if David were to

obtain accelerated benefits, they could be subject to SCS’s creditors such as VCB. David and

Thomas knew as much; contemporaneous email correspondence between the brothers reflects

their concern that “[t]he bank or other creditors w[ould] end up with those funds.” ECF No. 141-

16 at 3.

           SCS’s Directors at the time—Thomas, Betty and David—next agreed on behalf of SCS to

sell the John Hancock policies to the newly-created Osprey Trust. ECF No, 120-19 ¶¶ 39–41.

They approved the sale of the policies for $110,000 payable to SCS. Id. ¶¶ 41, 43; see also ECF

No. 141-13. Then David, as Trustee of the Osprey Trust, promptly obtained accelerated death

benefits on the John Hancock policies for roughly seven times the amount paid to the

corporation, or $709,128.65. ECF No. 141-24.

           According to the Bank, the sale of the policies to the Osprey Trust for a fraction of the

policies’ value amounted to a fraudulent ploy to shield the assets from John’s creditors. ECF No.

168 at 13–16. As evidence of the fraud, the Bank emphasizes the disparity between the

$110,000 sale price and the $709,000 in valuable accelerated benefits obtained. Id. The

Buckinghams maintain that this sale was simply designed to provide funds to care for John and



                                                    5
Betty. ECF No. 170 at 29–32; ECF No. 120-19 ¶ 36. And as to the disparity between the sale

price and the value of the accelerated death benefits, the Buckinghams counter that because SCS

had stopped paying the premiums, the policies had a negative surrender value and were in danger

of lapsing. ECF No. 120-19 ¶¶ 38–40; see ECF No. 120-7. Thus, the Buckinghams claim, it

was fair and appropriate to use a well-established U.S. Treasury Formula to arrive at the

$110,000 sale price. ECF No. 120-19 ¶ 40.

       On December 7, 2011, Betty passed away unexpectedly. Id. ¶ 42. The JDB Trust—

which again was the beneficiary of all eight life insurance policies—was now at least partially

obsolete as the vehicle to provide for Betty’s care upon John’s death. Id. ¶ 44. Thus, David, in

his role as John’s guardian of the property, changed the beneficiary of the insurance policies,

again naming another newly created trust, the Blue Heron Trust. ECF No. 120-1 at 10; ECF No.

120-19 ¶¶ 30, 44; ECF No. 141-12.

       Shortly after, in May 2012, David sued VCB in Montgomery County Circuit Court

seeking to invalidate the assignment of the JDB and split dollar policies on the grounds that VCB

entered into the second forbearance agreement knowing that John was incompetent. ECF No.

120-19 ¶ 45; see 120-12 at 1–2. After a five-day bench trial in May 2013, the Honorable

Michael Dugan invalidated the assignments, finding that John lacked the capacity to enter into

the second forbearance agreement and VCB, acting contrary to counsel’s advice, knew it. ECF

No. 120-19 ¶¶ 45–46; ECF No. 120-11 at 13–16; ECF No. 120-12 at 3–5. The court additionally

found that certain of John’s signatures on the second forbearance agreement were forged. ECF

No. 120-11 at 17; ECF No. 120-12 at 3–5. VCB’s priority interest in the JDB and split dollar

policies were thus voided. ECF No. 120-12 at 3–5.

       On October 17, 2012, John passed away and the remainder of death benefits on the



                                                 6
policies were distributed. ECF No. 120-19 ¶¶ 47–48. The John Hancock policies had already

been paid down fully as accelerated death benefits. Id. ¶ 48. Northwestern paid the death

benefits on the split dollar policies into the Blue Heron Trust, and the death benefits on the JDB

policies into the registry of the Circuit Court in light of the pending action against VCB. Id.;

ECF No. 120-14 at 2. In the end, no funds were available to satisfy any of VCB’s sizable,

outstanding loans. ECF No. 120-19 ¶ 48; ECF No. 120-14 at 2.

         B. Procedural Background

         On October 30, 2013, the Bank brought suit in this Court against each of the Buckingham

children individually, Susan and Richard in their capacities as representative for John’s estate,

and David in his capacity as trustee for the Osprey and Blue Heron Trusts.2 The Bank sought to

invalidate both the sale of the John Hancock policies from SCS to the Osprey Trust, and the

change in beneficiaries on the JDB and split dollar polices to David as Trustee of the Osprey and

Blue Heron Trusts. ECF No. 126.

         Counts I through III pertain to the sale of the John Hancock policies. Count I alleges that

SCS, through its Directors and David as guardian of John’s property, fraudulently conveyed both

its ownership and beneficiary interest to the Osprey Trust in violation of the Maryland Uniform

Fraudulent Conveyances Act, Md. Code Ann., §§ 15-201, et seq. (“MUFCA”). ECF No. 126 ¶¶

39–47. In Count II, the Bank alleges that David fraudulently requested and received accelerated

death benefits on the John Hancock policies and, as a result, caused those benefits to be paid into

the Osprey Trust, also in violation of MUFCA. Id. ¶¶ 48–50. And in Count III, the Bank alleges

that David’s change of the beneficiary of the John Hancock policies from Betty to the Osprey



         2
           Even though the Circuit Court had invalidated the second forbearance agreement which had given the
Bank a superior position as a secured creditor against SCS and John’s assets, the Bank still retained an interest in the
assets as an unsecured creditor. ECF No. 161-1 at 6–7, 11.

                                                           7
Trust constituted yet another violation of MUFCA. Id. ¶¶ 51–59.

       Counts IV through V concern changes of beneficiaries on the other two sets of policies,

also under MUFCA. In Count IV, the Bank alleges that David fraudulently changed the

beneficiary status of the split dollar policies from SCS—to which the beneficiary status lapsed

upon Betty’s death—to the Blue Heron Trust. Id. ¶¶ 60–64. In Count V, the Bank alleges that

David fraudulently changed the beneficiary status on the JDB policies from John’s estate to the

Blue Heron Trust. Id. ¶¶ 65–74. Finally, in Count VI the Bank alleges David breached his

fiduciary duty to SCS’s creditors, id. ¶¶ 75–79, and in Counts VII through VIII the Bank sought

a declaratory judgment that the Osprey and Blue Heron Trusts and the John Handcock policy

transfers were void as beyond David’s authority as guardian of the property, id. ¶¶ 80–98.

       The parties eventually filed cross motions for summary judgment. After a hearing on

November 27, 2017, before the Hon. Roger W. Titus,3 Judge Titus granted summary judgment in

the Buckingham’s favor on all counts. See ECF No. 149. As to the MUFCA counts (Counts I–

V), the Court concluded that the unclean hands doctrine barred the Bank from asserting any right

to the proceeds of the insurance policies. Id. at 10. The Court reasoned that because the Bank

had already attempted through “grossly inequitable conduct” to secure priority interests in the

insurance policies via the second forbearance agreement, the Bank was precluded from suit to

recapture its interest in this Court. Id. at 10–13.

       Alternatively, the Court concluded that even if the unclean hands doctrine did not apply,

summary judgment in the Buckinghams’ favor was nonetheless warranted on the MUFCA

counts. On Count I, the Court found that no reasonable trier of fact could view the sale of the

JDB policies as fraudulent because the sale was “done for fair consideration and thus is not a



       3
           After the death of Judge Titus on March 3, 2019, the case was reassigned to this Court.

                                                          8
fraudulent conveyance as a matter of law.” Id. at 13–16. On Counts II through V, each as

pertaining to a change of beneficiary status, the Court held that the alleged wrongful conduct fell

outside the purview of MUFCA. The Court concluded that MUFCA, by its terms, only applied

to “conveyances,” defined as “includ[ing] every payment of money, assignment, release,

transfer, lease, mortgage, or pledge of tangible or intangible property, and also the creation of

any lien or incumbrance.” Md. Code Ann., Com. Law § 15-201(c) (emphasis added). Looking

to the phrase “tangible or intangible property,” the Court reasoned that any “assignment, release,

transfer, lease, [or] mortgage” must be a property interest to fall under this definition. ECF No.

149 at 16. Thus, and because Maryland common law suggested that a change in beneficiary

status did not amount to a property interest, the Court held that the changes in beneficiary status

here could not be a conveyance falling within the ambit of MUFCA. Id. at 16–20. As to Counts

VI through VIII, the Court held that the Bank lacked standing to either prosecute a breach of

fiduciary duty action against David or seek a declaratory judgment that the transfer of the John

Handcock policies, or creation of the Blue Heron and Osprey Trusts were void ab initio. Id. at

20–25.

         The Bank appealed the Court’s decision to the United States Court of Appeals for the

Fourth Circuit. On February 21, 2019, the Fourth Circuit reversed and remanded Counts I

through V (the MUFCA counts) and affirmed the grant of summary judgment on Counts VI

through VIII. ECF No. 161-1. As to Counts I through V, the Fourth Circuit rejected the district

court’s application of the unclean hands doctrine. ECF No. 161-1 at 10–15. The Fourth Circuit

next concluded that summary judgment was inappropriate as to the sale of the John Hancock

policies forming the basis of the MUFCA claim in Count I because the disparity in sale price to

the Trust versus the value of the accelerated death benefits created a genuine issue of disputed



                                                 9
fact. Id. at 16–18.

        As to Counts II through V, the Fourth Circuit directed that this Court on remand

reconsider the propriety of summary judgment in light of “applicable Maryland estate and trust

law and potentially applicable Maryland insurance law,” particularly whether David exceeded

the scope of his power as guardian of John’s property under Md. Code Ann., Est. & Trusts § 15-

102(t) (identifying powers of a guardian of the property as to life insurance policies) and whether

Md. Code Ann., Ins. § 16-111(d) (changing insurance beneficiary is “valid except for transfer

with actual intent to hinder, delay, or defraud creditors”) should bear on the Court’s

interpretation of MUFCA. ECF No. 161-1 at 19–20. As to the remaining counts, the Fourth

Circuit affirmed the Court’s grant of summary judgment on Count VI because the Bank waived

appellate review on this claim and on Counts VII and VIII which sought unavailable declaratory

relief. Id. at 18 n.7.

        On remand, both parties renewed their cross motions for summary judgment and briefed

the applicability of Md. Code Ann., Est. & Trusts § 15-102(t) and Md. Code Ann., Ins. § 16-

111(d). ECF Nos. 168, 170–71, 173. This briefing clearly demonstrated to this Court that little,

if any, guidance exists as to the applicability of such provisions, and thus, for this Court to follow

the Fourth Circuit’s directive would amount to writing on a clean slate as to questions involving

the interpretation of Maryland statutory and common law. Accordingly, on March 5, 2020, this

Court requested that the parties address the propriety of certifying two questions to the Maryland

Court of Appeals. ECF No. 180. The parties ultimately agreed that certification was proper

because the issues are complex, the statutory provisions are outcome determinative, and no

Maryland authority exists on point. ECF Nos. 182, 184.

        This Court, therefore, now certifies the following two questions:



                                                 10
   1. Whether the Maryland Uniform Fraudulent Conveyances Act, see Md. Code Ann., Com.
      Law §§ 15-201 et seq., which generally applies to “conveyances” made with the intent to
      hinder, delay, or defraud creditors, reaches a change in life insurance beneficiary,
      particularly in light of Md. Code Ann., Ins. § 16-111(d)?

   2. Whether Md. Code Ann., Est. & Trusts § 15-102 grants a guardian of property the
      authority to change the beneficiaries of life insurance policies?

         In support of this decision, the Court first discusses the standard for determining the

propriety of certification and next why certification is warranted in this case.

   II.       Maryland Uniform Certification of Questions of Law Act

         The Maryland Uniform Certification of Questions of Law Act provides that the Maryland

Court of Appeals may address “question[s] of law certified to it by a court of the United States

. . . if the answer may be determinative of an issue in pending litigation in the certifying court

and there is no controlling appellate decision, constitutional provision, or statute.” Md. Code

Ann., Cts. & Jud. Proc. § 12-603. The Act is designed “to promote the widest possible use of the

certification process.” Proctor v. Wash. Metro. Area Transit Auth., 412 Md. 691, 705 (2010)

(emphasis omitted). This is because, when properly used, certification “ensur[es] the correct

legal outcome, aid[es] in judicial economy, and manifest[s] proper respect for federalism.”

Sartin v. Macik, 535 F.3d 284, 291 n.6 (4th Cir. 2008).

         Tracking of the language of the Act, the Fourth Circuit has prescribed a two-step inquiry

for determining whether certification is appropriate. First, the referring Court must consider

whether the question at hand “may be determinative of an issue in pending litigation.” Antonio

v. SSA Sec., Inc., 749 F.3d 227, 234 (4th Cir. 2014) (quoting Md. Code Ann., Cts. & Jud. Proc. §

12-603). Second, the Court must look to whether there is a “controlling appellate decision,

constitution provision, or statute of [Maryland].” Id. (quoting Md. Code Ann., Cts. & Jud. Proc.

§ 12-603). With this standard in mind, the Court addresses the propriety of certification as to

each question separately.
                                                  11
    A. The First Question
        The First Question—whether a change in beneficiary status amounts to a “conveyance”

under MUFCA—is central to Counts III through V, the MUFCA fraudulent conveyance counts

based on David’s changes of beneficiary status for the pertinent life insurance policies. 4 If the

Buckinghams are correct and changes of life insurance policies are not conveyances actionable

under MUFCA, then summary judgment must be granted in their favor as to these counts.

Otherwise, as the Bank maintains, the action may proceed.

        Next, certification is appropriate because no real guidance exists for this Court to resolve

this question. With respect to MUFCA generally, the Court begins with its common law

underpinnings. Prior to the General Assembly enacting its version of the Uniform Fraudulent

Conveyance Act in 1920 (MUFCA),5 Maryland Courts followed the Statute of Elizabeth. The

Statute of Elizabeth, imported from England, provided that any conveyance made with intent ‘to

delay, hinder or defraud creditors’” must be considered void. Westminster Sav. Bank v. Sauble,

183 Md. 628, 630 (1944); see, e.g., Green v. Trieber, 3 Md. 11, 12 (1852). It is undisputed that

MUFCA codifies the principles previously captured in the Statute of Elizabeth. Damazo v.

Wahby, 269 Md. 252, 256 n.1 (1973); Lacey v. Van Royen, 259 Md. 80, 92 (1970); Westminster

Sav. Bank, 183 Md. at 630.

        MUFCA thus provides, in pertinent part, that “every conveyance made and every



        4
          Although Count I and II includes as an alleged predicate act the change in beneficiary on the John
Hancock Policies, see ECF No. 126 ¶¶ 40–45, the alleged fraudulent conveyance is not the beneficiary change itself,
but the Defendants’ sale of the policies on behalf of SCS to the Osprey Trust (Count I) and securing accelerated
death benefits (Count II).
          5
            The Uniform Fraudulent Conveyance Act, which served as a model for states to elect passage of similar
legislation, was designed to bring consistency to the application of fraudulent conveyance law. Peter Alces &
Luther Dorr, A Critical Analysis of the New Uniform Fraudulent Transfer Act, 1985 U. Ill. L. Rev. 527, 532 (1985).
Maryland courts have also emphasized that “[t]he underlying objective of the uniform act is to enhance and not
impair the remedies of creditors.” Damazo v. Wahby, 269 Md. 252, 257 (1973) (quoting Lind v. O. N. Johnson Co.,
204 Minn. 30 (1938)).

                                                        12
obligation incurred with actual intent, as distinguished from intent presumed in law, to hinder,

delay, or defraud present or future creditors, is fraudulent as to both present and future creditors.”

Md. Code Ann., Com. Law. § 15-207. The operative question in this case, however, is whether

the change in beneficiary status on the life insurance policies constitutes a “conveyance” under

MUFCA. To answer this question, the Fourth Circuit directed that this Court consider the

applicability of Md. Code Ann., Ins. § 16-111(d).

       On this question, Section 16-111(d) must first be placed in context. Under previous

Maryland statutory law “in furtherance of a policy protecting married women,” life insurance

benefits have been shielded from creditors and from fraudulent conveyance claims in

circumstances pertinent here. See Elliot v. Bryan, 64 Md. 368 (1885). In particular, a husband’s

transfer of his life insurance policy to his wife and out of the reach of his creditors could not be

voided as fraudulently conveyed. Id. (“Elliot had a right to assign the policy to his wife,” held

the Court, and so “his creditors have no interest in it.”); see also Earnshaw v. Stewart, 64 Md.

513 (1886).

       In 1945, the General Assembly enacted Md. Code Ann., Ins. § 16-111 et seq. which

grants similar protections. Section 16-111(a) provides that life insurance proceeds for the benefit

of children, spouses or dependents, are immune from the claims of creditors. See Md. Code

Ann., Ins. § 16-111(a) (“The proceeds of a policy of life insurance . . . made for the benefit of or

assigned to the spouse, child, or dependent relative of the individual are exempt from all claims

of the creditors of the individual.”). And as the Buckinghams point out, see ECF No. 184 at 2–3,

Section 16-111(a) is in harmony with other statutory provisions that exempt life insurance

proceeds from the reach of creditors, see Md. Code Ann., Cts. & Jud. Proc. § 11-504(b)(2); Md.

Code Ann., Est. & Trusts § 11-105(b), (e).



                                                 13
       Section 16-111(d) of the Insurance Code, however, reads differently with respect to

creditors’ interests as relevant to changes in beneficiary status. It provides that “a change in

beneficiary, assignment, or other transfer is valid except for transfer with actual intent to hinder,

delay or defraud creditors.” Id. (emphasis added). Thus, as one commentator has noted, Section

16-111(d) appears to provide some “safeguard” against “possible fraud on creditors by the use of

exempt life insurance proceeds.” Melvin D. Hill, Exemption of Life Insurance Cash Surrender

Values from Bankruptcy, 22 Md. L. Rev. 66, 70 (1962). To date, no Court has been called upon

to interpret Section 16-111(d), let alone its interplay with MUFCA.

       Here, the parties contest vigorously whether Section 16-111(d) allows a change in

beneficiary status to support a fraudulent conveyance claim under MUFCA. The Bank points

out that Section 16-111(d) uses similar language to MUFCA and argues that this “evidences an

intent by the Maryland General Assembly to clarify and declare that beneficiary changes of life

insurance fall within the ambit of fraudulent conveyance law.” ECF No. 168 at 4–5. The Bank

further contends that this preferred interpretation squares with similar provisions enacted in other

states. Id. at 4–9 (citing N.Y. Ins. Law § 3212(e)(1); In re Wolensky’s Ltd. P’ship, 163 B.R. 615

(Bankr. D.D.C. 1994), Headen v. Miller, 141 Cal. App. 3d 169 (1983), and In re John Hatton,

104 B.R. 705 (Bankr. W.D. Pa. 1989)); see also id. at 9–10 (citing Navassa Guano Co. v.

Cockfield, 253 F. 883 (4th Cir. 1918)).

       The Buckinghams, on the other hand, contend that because beneficiary status is not

“property,” changing the beneficiary status cannot amount to a “conveyance” under MUFCA.

The Buckinghams particularly point to MUFCA’s definition of “conveyance,” as “every

payment of money, assignment, release, transfer, lease, mortgage, or pledge of tangible or

intangible property, and also the creation of any lien or incumbrance.” Md. Code Ann., Com.



                                                 14
Law § 15-201(c). They also highlight that the Court of Appeals has historically interpreted

“beneficiary status” not as property but as a mere expectancy. See Wooddy v. Wooddy, 258 Md.

224, 233 (1970); Durst v. Durst, 232 Md. 311, 315 (1963). Thus, contend the Buckinghams,

when reading the statutory definition of “conveyance” alongside common law interpretation of

beneficiary status as a mere expectancy, the claim cannot survive as a matter of law. Section 16-

111(d), the Buckinghams insist, must be read narrowly, to apply only “in bankruptcy, in a

receivership, [and] in a common law fraud action.” ECF No. 168 at 22–23. Predictably, and

largely unhelpful to this Court, the Buckinghams rely on out-of-state authority supporting their

favored position. Id. at 15–16 (citing First Wis. Nat’l Bank of Milwaukee v. Roehling, 224 Wis.

316 (1936), Equitable Life Assurance Soc’y of U.S. v. Hitchcock, 270 Mich. 72 (1935), Goren v.

Loeb, 1 A.2d 861 (N.J. Ch. 1938), Great So. Life Ins. Co. v. Agric. Bldg. Co. Indus., No. 01-CV-

1112, 2002 WL 924249 (D. Minn. May 1, 2002), and Wornick v. Gaffney, 544 F.3d 486 (2d Cir.

2008)).

          Because no authority exists in Maryland as to the scope of MUFCA in light of Section

16-111(d), this Court is strongly disinclined to interpret state statutes out of whole cloth. This

Court, therefore, easily concludes that in the absence of controlling authority, certification is

warranted as to the First Question.

   B. The Second Question
          The Second Question asks whether David, as guardian of John’s property, had the power

pursuant to Md. Code Ann., Est. & Trusts § 15-102(t) to change the beneficiaries on the life

insurance policies. It is undisputed that the Circuit Court conferred on John all powers afforded

under Md. Code Ann., Est. & Trusts § 15-102. See ECF No. 120-4 at 2. The pertinent issue,

however, is whether such power includes a change to beneficiary status.

          The answer may affect the outcome of the claims, but not all in the same way as the First

                                                 15
Question. For Counts III through V, the Second Question is derivative of the First Question.

That is to say, if the Court of Appeals determines that, as a matter of law, a change in beneficiary

status is not a “conveyance” actionable under MUFCA, then Counts III through V, alleging a

MUFCA violation based solely on change of beneficiary status, fail as a matter of law.

Accordingly, whether David had the power to change beneficiary status becomes moot.

       As to Counts I and II, however, the alleged fraudulent conveyances are the sale of the

John Hancock policies from SCS to the Osprey Trust (Count I) and accelerating the death

benefits on the same policies (Count II). Thus, although the change in beneficiary status is

pleaded in the Amended Complaint as a predicate act, it is not the gravamen of the alleged

fraudulent conveyance. In this respect, the question of David’s power to change beneficiary

status is relevant to those Counts independent of the First Question.

       With the distinction among the Counts in mind, guidance on the Second Question

nonetheless will prove important because if David acted without authority to change the

beneficiary status on the policies, then the Bank may use David’s ultra vires conduct as evidence

of his fraud. Cf. Berger v. Hi-Gear Tire & Auto Supply Co., 257 Md. 470, 476 (1970)

(recognizing “departure from the usual method of business” as an “indicia of fraud”).

Conversely, if David were permitted to change the beneficiaries, Defendants may use the fact

that David acted lawfully as guardian to undermine the Bank’s claims of fraud.

       As to whether any guidance from the Maryland courts exists on the scope of Md. Code

Ann., Est. & Trusts § 15-102(t), the Court could find none. The provision states that a guardian

may:

               exercise options, rights and privileges contained in a life insurance
               policy, annuity, or endowment contract constituting property of the
               fiduciary estate, including the right to obtain the cash surrender
               value, convert a policy to another type of policy, revoke any mode

                                                16
               of settlement, and pay any part or all of the premiums on the policy
               or contract.

Md. Code Ann., Est. & Trusts § 15-102(t).

       The Bank argues that Section 15-102(t) does not expressly confer authority to change

beneficiaries on a life insurance policy. ECF No. 168 at 13; see also ECF No. 141-1 at 17–18.

This makes sense, the Bank contends, because the right to change beneficiaries is generally a

personal right unconnected with the preservation of property. ECF No. 168 at 13. The Bank

buttresses this contention with the general proposition that “[t]he relationship of guardian to

ward is not that of agent to principal . . . [and] [t]he guardian’s power is not derived from the

ward, but from the appointing court.” ECF No. 168 at 11–12 (quoting Mack v. Mack, 329 Md.

188, 200 (1993)).

       The Buckinghams respond that the change in beneficiary status is subsumed within the

clause allowing a guardian to change an “option[], right[], or privilege[] contained in a life

insurance policy.” ECF No. 170 at 23–24. That is, while Section 15-102(t) lists certain

“examples” that the guardian’s power “includes,” Maryland rules of construction make clear that

this list is one of illustration, not exclusion. Id. at 24 (citing Md. Code Ann., Gen. Provis. § 1-

110). The Buckinghams further emphasize that changing beneficiaries is among the most basic

“rights” the policy holder retains, and thus the guardian who steps into the shoes of the holder

must likewise retain that power. Id. Again, no authority exists as to the Second Question.

Accordingly, because guidance from Court of Appeals as to this question is potentially outcome

determinative and involves solely state statutory and common law interpretation, this Court finds

certification appropriate.




                                                 17
   III.      Conclusion

          For the reasons discussed above, the Court hereby certifies the foregoing questions of law

to the Maryland Court of Appeals and STAYS these proceedings. A separate Order follows.




___3/27/2020________________                                  ___/s/_________________________
Date                                                          Paula Xinis
                                                              United States District Judge




                                                  18
